lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPLlNARY COUNSEL, : No. 2355 Discip|inary DoCket No. 3

Petitioner : No. 25 DB 2017
v. : Attorney Registration No. 61707
CHARLES DEE SEPTOWSK|, : (Out of State)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 23rd day of Fe|oruary, 2017, upon consideration of the Verified
Statement of Resignation, Char|es Dee Septowski is disbarred on consent from the Bar
of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall Comply With
the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Discip|inary Board
pursuant to Pa.R.D.E. 208(9).